internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 2-plr-110734-99 date date x a date date date year year year dear this letter responds to a date letter and subsequent correspondence submitted on behalf of x by x’s authorized representative requesting relief under sec_1362 of the internal_revenue_code the information submitted states that x incorporated on date of year but was dormant until date of year an affidavit from x’s attorney indicates that a the president and sole shareholder of x verbally instructed x’s attorney to prepare and file the papers necessary to make a valid s_corporation_election for year a having no familiarity with the actual mechanics of an s election assumed that x’s attorney had executed his instructions in date of year x’s accountant requested a copy of form_2553 election by a small_business_corporation at that point the parties discovered that x’s attorney had failed to file form_2553 a date of year request for relief to make a late s_corporation_election under revproc_98_55 1998_46_irb_27 was denied sec_1362 of the code provides that if-- a an election under sec_1362 for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x’s year taxable_year accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for year within days following the date of this letter then such election will be treated as timely made for x’s year taxable_year a copy of this letter should be attached to the form_2553 except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file a copy of this letter is being sent to x and one of x’s authorized representative sincerely yours j thomas hines senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
